Title: To Alexander Hamilton from Abraham Ellery, 18 May 1800
From: Ellery, Abraham
To: Hamilton, Alexander


          
            Sir,
             Adjutant General’s Office, New York, May 18th. 1800
          
          Enclosed, I have the honor of submitting to your sanction, my account of monies disbursed for quarters in New York, previous to their being furnished by the public; the reimbursement of which is provided for by Regulations of the War Department, issued in General Orders of March 11th. The account bears date begins May 27. 1799 & is carried to August 1st. 1799, at which time rent commenced upon the house furnished in Washington Street.
          I have the honor to be, with the highest respect your most obed. servt.
          
            A. R. Ellery
            As. Adjt. General
          
        